DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a first electrode of the first transistor disposed to overlap a part of the first semiconductor pattern, wherein the first electrode of the first transistor is electrically connected to the data signal line through a contact hole that penetrates the interlayer insulating film and the gate insulating film”, does not reasonably provide enablement for “the first conductive layer further includes a first power supply wire, and the first power supply wire is disposed to overlap a part of the first semiconductor pattern and is electrically connected to the part of the first semiconductor pattern through the contact hole that penetrates the interlayer insulating film and the gate insulating film”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 15: Claim 15 is a dependent claim of claim 14. It recites “the first conductive layer further includes a first power supply wire, and the first power supply wire is disposed to overlap a part of the first semiconductor pattern and is electrically connected to the part of the first semiconductor pattern through the contact hole that penetrates the interlayer insulating film and the gate insulating film”. However, according to Fig. 7, the first power supply wire is disposed to overlap a part of the second semiconductor pattern and is electrically connected to the part of the second semiconductor pattern through the contact hole that penetrates the interlayer insulating film and the gate insulating film. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “the first power supply wire is disposed to overlap a part of the first semiconductor pattern and is electrically connected to the part of the first semiconductor pattern through the contact hole that penetrates the interlayer insulating film and the gate insulating film” in claim 15 is used by the claim to mean “the first conductive layer further includes a first power supply wire, and the first power supply wire is disposed to overlap a part of the first semiconductor pattern and is electrically connected to the part of the first semiconductor pattern through the contact hole that penetrates the interlayer insulating film and the gate insulating film,” while the accepted meaning is “the first conductive layer further includes a first power supply wire, and the first power supply wire is disposed to overlap a part of the second semiconductor pattern and is electrically connected to the part of the second semiconductor pattern through the contact hole that penetrates the interlayer insulating film and the gate insulating film.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 12-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2019/0164999 A1) in view of PARK et al (US 2014/0367664 A1).
As to claim 1: Choi discloses a display device (Fig. 1-4, “a display device”; Abstract; ¶0026) comprising: 
a substrate (Fig. 4, “a substrate 101”; ¶0089); 
a first conductive layer disposed on the substrate, the first conductive layer including a data signal line (Fig. 4, “a first conductive layer 14” disposed on the substrate, the first conductive layer including “a data signal line 14”; ¶ 0089); 
an interlayer insulating film disposed on the first conductive layer (Fig. 4, “an interlayer insulating film 102F” disposed on the first conductive layer; ¶0089); 
a semiconductor layer disposed on the interlayer insulating film, the semiconductor layer including a first semiconductor pattern (Fig. 4, “a semiconductor layer 112” disposed on the interlayer insulating film 102, the semiconductor layer including a first semiconductor pattern; ¶0089); 
a gate insulating film disposed on the semiconductor layer (Fig. 4, “a gate insulating film 103” disposed on the semiconductor 112; ¶0089); 
a second conductive layer disposed on the gate insulating film (Fig. 4, “a second conductive layer 121,122,15” disposed on the gate insulating 103; ¶0089), the second conductive layer including: 
a gate electrode of a first transistor disposed to overlap the first semiconductor pattern (Figs. 3-4, “a gate electrode 15” of “a first transistor T2” disposed to overlap the first semiconductor pattern 112; ¶0089-0090); 
a first electrode of the first transistor disposed to overlap a part of the first semiconductor pattern, wherein the first electrode of the first transistor is electrically connected to the data signal line through a contact hole that penetrates the interlayer insulating film and the gate insulating film (Figs. 3-4, “a first electrode 122” of the first transistor T2 disposed to overlap a part of the first semiconductor pattern 112, wherein the first electrode of the first transistor T2 is electrically connected to the data signal line 14 through “a contact hole 122a” that penetrates the interlayer insulating film 102 and the gate insulating film 103; ¶0089-0090); and 
a second electrode of the first transistor disposed to overlap another part of the first semiconductor pattern (Figs. 2-4, “a second electrode 121” of the first transistor T2 disposed to overlap another part of the first semiconductor pattern 112; ¶0071, 0089-0090, wherein the gate electrode of second transistor 121 is also a second electrode of the first transistor). 
Choi does not expressly disclose2 a third insulating layer disposed on the second conductive layer, wherein the gate electrode of the first transistor, the first electrode of the first transistor and the second electrode of the first transistor are disposed between the gate insulating film and the third insulating layer. However, Park teaches a display device comprises a gate insulating layer; a second conductive layer disposed on the gate insulating layer; and a third insulating layer disposed on the second conductive layer, wherein the second conductive layer including a gate electrode of a first transistor, a first electrode of the first transistor, and a second electrode of the first transistor (Figs. 1-3, a display device comprises “a gate insulating layer 140”; “a second conductive layer 176a, 154a, 177a” disposed on the gate insulating layer 140; and “a third insulating layer 180” disposed on the second conductive layer, wherein the second conductive layer including “a gate electrode 176a” of “a first transistor 154a” of “a first transistor 135a”, “a first electrode 176a” of the first transistor, and “a second electrode 177a” of the first transistor, wherein the gate electrode 154a of the first transistor, the first electrode 176a of the first transistor and the second electrode 177a of the first transistor are disposed between the gate insulating film 140 and the third insulating layer 180; Abstract, ¶0061, 0068, 0077-0078). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to implement a third insulating layer on the second conductive layer, the result of the implementation is predictable that the gate electrode of the first transistor, the first electrode of the first transistor and the second electrode of the first transistor are disposed between the gate insulating film and the third insulating layer as taught by Park. The motivation would have been in order to provide a display device and a manufacturing method therefor, the display device having advantages of preventing deterioration of emission efficiency while also increasing an emission area of the display device (Park: ¶0009).
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior art Park further discloses claim limitation of the second conductive layer further includes a scan signal line, and the gate of the first transistor branches off from the scan signal line (Fig. 2, the second conductive layer further includes “a scan signal line 121”, and the gate of the first transistor 154a branches off from the scan signal line 121; ¶0044). In addition, the same motivation is used as the rejection of claim 2.  
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior art Park further discloses claim limitation of the data signal line extends in a first direction, and the scan signal line extends in a second direction that intersects the first direction (Fig. 2 shows the data signal line 171 extends in a first direction, and the scan signal line 121 extends in a second direction that intersects the first direction). In addition, the same motivation is used as the rejection of claim 3.  
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior art Park further discloses claim limitation of the gate electrode of the first transistor extends in the first direction (Fig. 2, the gate electrode 154a of the first transistor 135a extends in the first direction).  In addition, the same motivation is used as the rejection of claim 4.
As to claim 12: Choi discloses the gate electrode of the first transistor , the first electrode of the first transistor, and the second electrode of the first transistor are spaced apart from one another (Fig. 4 shows the gate electrode 15 of the first transistor T2, the first electrode 122 of the first transistor T2, and the second electrode 121 of the first transistor T2 are spaced apart from one another).  
As to claim 13: Choi discloses the first electrode of the first transistor is electrically connected to the part of the first semiconductor pattern through a contact hole that penetrates the gate insulating film (Fig. 4 shows the first electrode 122 of the first transistor T2 is electrically connected to the part of the first semiconductor pattern 112 through “a contact hole 122b” that penetrates the gate insulating film 103).  
As to claim 14: Choi discloses the semiconductor layer further includes a second semiconductor pattern disposed apart from the first semiconductor pattern (Figs. 4-5, “a second semiconductor pattern 111” disposed apart from the first semiconductor pattern 112).  
As to claim 15: Choi discloses the first conductive layer further includes a first power supply wire, and the first power supply wire is disposed to overlap a part of the first semiconductor pattern and is electrically connected to the part of the first semiconductor pattern through the contact hole that penetrates the interlayer insulating film and the gate insulating film (Figs. 3-5, the first conductive layer further includes “a first power supply wire 16b”, and the first power supply wire 16b is disposed to overlap a part of the second semiconductor pattern 111 and is electrically connected to the part of the first semiconductor pattern through the contact hole 16c that penetrates the gate insulating film 103, wherein the first power supply wire 16b is electrically connected to “a power supply line 16” through “a contact hole 16a” that penetrates the interlayer insulating film 102, and the gate insulating film 103; ¶0095).  
As to claim 16: Choi discloses a display device (Figs. 1-5, “a display device”; Abstract, ¶0026) comprising: 
a substrate (Fig. 4, “a substrate 101”; ¶0089); 
a first conductive layer disposed on the substrate (Fig. 4, “a first conductive layer 14” disposed on the substrate; ¶0089); 
an interlayer insulating film disposed on the first conductive layer (Fig. 4, “an interlayer insulating film 102F” disposed on the first conductive layer; ¶0089); 
a semiconductor layer disposed on the interlayer insulating film (Fig. 4, “a semiconductor layer 112” disposed on the interlayer insulating film 102; ¶0089); 
a gate insulating film disposed on the semiconductor layer (Fig. 4, “a gate insulating film 103” disposed on the semiconductor 112; ¶0089); 
a second conductive layer disposed on the gate insulating film (Fig. 4, “a second conductive layer 121,122,15” disposed on the gate insulating 103; ¶0089), 
a light-emitting element disposed in pixels (Fig. 2, “a light-emitting element OLED” disposed in pixels PXL; ¶0018, 0057); 
a driving transistor providing a driving current to the light-emitting element (Figs. 2-5, “a driving transistor T1” providing a driving current to the light-emitting element; ¶0059) and 
a first switching transistor transmitting a data signal to a gate electrode of the driving transistor (Figs. 2-5, “a first switching transistor T2” transmitting a data signal to a gate electrode of the driving transistor; ¶0060); 
a gate electrode of a first transistor disposed to overlap the first semiconductor pattern (Figs. 3-4, “a gate electrode 15” of “a first transistor T2” disposed to overlap the first semiconductor pattern 112; ¶0089-0090); 
a first electrode of the first transistor disposed to overlap a part of the first semiconductor pattern, wherein the first electrode of the first transistor is electrically connected to the data signal line through a contact hole that penetrates the interlayer insulating film and the gate insulating film (Figs. 3-4, “a first electrode 122” of the first transistor T2 disposed to overlap a part of the first semiconductor pattern 112, wherein the first electrode of the first transistor T2 is electrically connected to the data signal line 14 through “a contact hole 122a” that penetrates the interlayer insulating film 102 and the gate insulating film 103; ¶0089-0090); and 
a second electrode of the first transistor disposed to overlap another part of the first semiconductor pattern (Figs. 2-4, “a second electrode 121” of the first transistor T2 disposed to overlap another part of the first semiconductor pattern 112; ¶0071, 0089-0090, wherein the gate electrode of second transistor 121 is also a second electrode of the first transistor),
wherein the first conductive layer includes: 
a first power supply wire electrically connected to a first electrode of the driving transistor (Figs. 2-5, “a first power supply wire 16” electrically connected to “a first electrode 16b” of the driving transistor T1; ¶0095); and 
a data signal line electrically connected to a first electrode of the first switching transistor (Figs. 2-4, “a data signal line 14” electrically connected to “a first electrode 122” of the first switching transistor T2, ¶0089), 
the semiconductor layer includes: 
a first semiconductor pattern (Fig. 5, “a first semiconductor pattern 111”; ¶0068-0095); and 
a second semiconductor pattern apart from the first semiconductor pattern (Figs. 2-5, “a second semiconductor pattern 112” apart from the first semiconductor pattern 111), and 
the second conductive layer includes the first electrode of the first switching transistor and the first electrode of the driving transistor (Figs. 2-5, the second conductive layer includes the first electrode 122 of the first switching transistor T2 and the first electrode 16b of the driving transistor T2; ¶0089-0095), 
wherein 
the second conductive layer further includes a scan signal line that transmits a scan signal to a gate electrode of the first switching transistor and the gate electrode of the first switching transistor (Figs. 2-4, the second conductive layer further includes “a scan signal line 15” that transmits a scan signal to “a gate electrode of the first switching transistor T2” and the gate electrode of the first switching transistor; ¶0060, 0089).
Choi does not expressly disclose a third insulating layer disposed on the second conductive layer; a third conductive layer disposed on the third insulating layer, wherein the first electrode of the first switching transistor and the second electrode of the first switching transistor are disposed between the gate insulating film and the third insulating layer. However, Park teaches a display device comprises a display device comprises a gate insulating layer; a second conductive layer disposed on the gate insulating layer; and a third insulating layer disposed on the second conductive layer, a third conductive layer disposed on the third insulating layer, wherein the second conductive layer including a first electrode of the first transistor, and a second electrode of the first transistor, and a first semiconductor pattern that overlaps the first power supply wire (Figs. 1-4, a display device comprises “a gate insulating layer 140”; “a second conductive layer 176a, 177a” disposed on the gate insulating layer 140; and “a third insulating layer 180” disposed on the second conductive layer; and “a third conductive layer 191” disposed on the third insulating layer 180, wherein “a first electrode 176a” of the first transistor, and “a second electrode 177a” of the first transistor, wherein “a first electrode 176a” of “a first transistor 135a” and the second electrode 177a of the first transistor are disposed between the gate insulating film 140 and the third insulating layer 180, “a first semiconductor pattern 135b” that overlaps the first power supply wire 176b, 172; Abstract, ¶0061, 0068-0070, 0077-0079). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to implement a third insulating layer on the second conductive layer, a third conductive layer disposed on the third insulating layer, the result of the implementation is predictable that the first electrode of the first switching transistor and the second electrode of the first switching transistor are disposed between the gate insulating film and the third insulating layer, and a first semiconductor pattern that overlaps the first power supply wire as taught by Park. The motivation would have been in order to provide a display device and a manufacturing method therefor, the display device having advantages of preventing deterioration of emission efficiency while also increasing an emission area of the display device (Park: ¶0009).
As to claim 17: Claim 17 is a dependent claim of claim 16. The prior art Park further discloses claim limitation of a part of the second semiconductor pattern overlaps the data signal line (Fig. 2-3, a part of the second semiconductor pattern 135a overlaps the data signal line 176a/171). In addition, the same motivation is used as the rejection of claim 17. 
As to claim 20: Choi discloses a second switching transistor transmitting a sensing signal to an electrode of the driving transistor (Fig. 2, “a second switching transistor T3” transmitting a sensing signal to “an electrode of the driving transistor T1”; ¶0016), 
wherein the second conductive layer further includes a sensing signal line which transmits the sensing signal to a gate electrode of the second switching transistor (Fig. 2, 5, the second conductive layer further includes “a sensing signal line 17” which transmits the sensing signal to “a gate electrode of the second switching transistor T3”).  

Claim(s) 5-7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2019/0164999 A1) in view of PARK et al (US 2014/0367664 A1), as applied to claim 2 above, and further in view of HWANG et al (US 2019/0129548 A1).
As to claim 5: Choi and Park do not expressly disclose the first conductive layer further includes a data pad at an end of the data signal line. However, Hwang teaches a display device comprises a plurality of data signal lines, wherein each of the plurality of data signal lines includes a data pad at an end of the data signal line (Figs. 1, 8, a display device comprises “a plurality of data signal lines DL”, wherein each of the plurality of data signal lines includes “a data pad DLL” at an end of the data signal line; Abstract, ¶0085-0089, 0131). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Park to implement a data pad on the substrate, such that the first conductive layer further includes a data pad at an end of the data signal line as taught by Hwang. The motivation would have been in order to provide a touch display device and panel having a compact structure, by which the overall thickness can be reduced (Hwang: ¶0011).
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior art Hwang further discloses claim limitation of the second conductive layer further includes a pad electrode that overlaps the data pad (Figs. 8-11, “a pad electrode DP” that overlaps the data pad DLL; ¶0131). In addition, the same motivation is used as the rejection of claim 6. 
As to claim 7: Claim 7 is a dependent claim of claim 5. The prior arts Choi and  Hwang further disclose claim limitation of the pad electrode is electrically connected to the data pad through a contact hole that penetrates the interlayer insulating film and the gate insulating film (Choi: Fig. 4, the interlayer insulating film 102 disposed on the data line 14 and the gate insulating film 103 disposed on the interlayer insulating film; Hwang: Figs. 8-12, the pad electrode DP is electrically connected to the data pad DLL through a contact hole that penetrates “an interlayer insulating film ILD”; ¶0133-0134). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Park to dispose the pad electrode on the gate insulating film, such that the pad electrode is electrically connected to the data pad through a contact hole that penetrates the interlayer insulating film and the gate insulating film as taught by Kim and Hwang. In addition, the same motivation is used as the rejection of claim 7.  
As to claim 19: Claim 19 is a dependent claim of claim 6. The prior art Park further discloses claim limitation of 5Atty Docket No. SD-200105-KNBthe data signal line and the first power supply wire extend in a first direction, and the scan signal line extends in a second direction that intersects the first direction (Fig. 2 shows the data signal line 171 and the first power supply wire 172 extend in a first direction, and the scan signal line 121 extends in a second direction that intersects the first direction).  

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2019/0164999 A1) in view of PARK et al (US 2014/0367664 A1) and HWANG et al (US 2019/0129548 A1), hereinafter Chois as applied to claim 6 above, and further in view of GUNJI (US 2019/018974 A1).
As to claim 8: Chois does not expressly disclose a conductive capping layer disposed on the second conductive layer. However, Gunji teaches a display device comprises a second conductive layer and a conductive capping layer disposed on the second conductive layer (Figs. 1-2, a display device comprises “a second conductive layer 50e” and “a conductive capping layer 110” disposed on the second conductive layer; Abstract, ¶0042-0043). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chois to implement a conductive capping layer be disposed on the second conductive layer as taught by Gunji. The motivation would have been in order to connect a conductive layer with a thin film transistor through via an oxide conductive layer (Gunji: ¶0042).
As to claim 9: Claim 9  is a dependent claim of claim 8. The prior art Gunji further discloses claim limitation of the conductive capping layer includes a ZIO film, an IZO film, an ITO film, or a Ti/Mo/ITO film (Fig. 2, the conductive capping layer 110 includes a ZIO film, an IZO film, an ITO film, or a Ti/Mo/ITO film ¶0042).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2019/0164999 A1) in view of PARK et al (US 2014/0367664 A1), HWANG et al (US 2019/0129548 A1), and GUNJI (US 2019/018974 A1) hereinafter Choi1 as applied to claim 8 above, and further in view of KIM et al (US 2008/0291349 A1).
As to claim 10: Choi1 does not expressly disclose the pad electrode is in electrical contact with the conductive capping layer. However, Kim teaches a display device comprises a pad electrode is in electrical contact with a conductive capping layer (Figs. 1-2, 11-12, a display device comprises “a pad electrode 510” and “a conductive capping layer 530” disposed on a pad electrode, such that the pad electrode is in electrical contact with the conductive capping layer; Abstract, ¶0150, 0152). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi1 to implement a conductive capping layer to be disposed on the pad electrode, such that the pad electrode is in electrical contact with the conductive capping layer as taught by Kim1. The motivation would have been in order to have a plurality of pad electrodes disposed at one ends of the lines connected to the driver (Kim: Abstract). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2019/0164999 A1) in view of PARK et al (US 2014/0367664 A1), HWANG et al (US 2019/0129548 A1), GUNJI (US 2019/018974 A1), and KIM et al (US 2008/0291349 A1), hereinafter Choi2 as applied to claim 8 above, and further in view of CHOI et al (CN 103579532 A), hereinafter Choi3.
 As to claim 11: Choi2 does not expressly disclose the pad electrode includes copper. However, Choi3 teaches a display device comprises a data pad electrode is made by a copper material (Figs. 1-3, 10F, a display device comprises “a data pad electrode 371p” is made by a copper material; Abstract, ¶0242). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi2 to use copper material for the data pad, such that the pad electrode includes copper as taught by Choi3. The motivation would have been in order to form the data pad electrode by low resistance conductive material (Choi3: ¶0050, 0242).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 2019/0164999 A1) in view of PARK et al (US 2014/0367664 A1), as applied to claim 16 above, and further in view of Kim et al (US 2018/0033851 A1).
As to claim 21: Choi and Park do not expressly disclose the third conductive layer is electrically connected to the first electrode of the driving transistor through a contact hole that penetrates the third insulating layer. However, Kim teaches a display device comprises a second switching transistor transmitting a sensing signal to an electrode of a driving transistor (Figs. 1, 6, a display device comprises “a third conductive layer ANO” is electrically connected to “a first electrode DD” of “a driving transistor DT” through a contact hole that penetrates “a third insulating layer OC/PAS”; ¶0015). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Park to implement a contact hole in the third insulating layer, such that the third conductive layer is electrically connected to the first electrode of the driving transistor through the contact hole that penetrates the third insulating layer as taught by Kim. The motivation would have been in order to connect the anode electrode of the light emitting diode to the drain electrode of the driving transistor for providing an organic light emitting diode display having the superior video quality in ultra high resolution and high speed operation (Kim: ¶0015, 0025).
Response to Arguments
Applicant’s arguments on September 1, 2022 have been considered but are moot in view of new ground rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693